DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/02/2022, Claims 1-15 are cancelled. Claims 16-33 are pending. No new matter has been added. 


With respect to the amendment filed on 03/02/2022, see pages 7-8, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant submitted TD approved. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 16-33 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 16-33 are allowed. 
Independent Claims 16, 22 and 28 respectively recite the limitations of: assigning first and second coordinate systems to a pelvis of a patient and a femur of the patient, respectively, wherein the femur is registered in the second coordinate system to thereby provide a first spatial position of a mechanical axis of the femur in the second coordinate system; defining within an obtained image of the patient a second spatial position of a midsagittal plane relative to the pelvis and determining within the image a spatial relationship of a centre of rotation of a hip joint of the patient and a reference feature, wherein the midsagittal plane is parallel to the mechanical axis of the femur; registering the pelvis in the first coordinate system comprising determining a third spatial position of the midsagittal plane within the first coordinate system by aligning the second coordinate system with the first coordinate system comprising adjusting the relative position of the reference feature and the centre of rotation within the second coordinate system based on the determined spatial relationship; and generating and outputting surgical guidance information to an indicating device based on the registration and the second spatial position of the midsagittal plane relative to the pelvis.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 



However, Tuma et al., even if combined, fail to teach or suggest assigning first and second coordinate systems to a pelvis of a patient and a femur of the patient, respectively, wherein the femur is registered in the second coordinate system to thereby provide a first spatial position of a mechanical axis of the femur in the second coordinate system; defining within an obtained image of the patient a second spatial position of a midsagittal plane relative to the pelvis and determining within the image a spatial relationship of a centre of rotation of a hip joint of the patient and a reference feature, wherein the midsagittal plane is parallel to the mechanical axis of the femur; registering the pelvis in the first coordinate system comprising determining a third spatial position of the midsagittal plane within the first coordinate system by aligning the 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20040167390 A1
US 20060122541 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.